DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/173,138 filed on 2/10/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) Claim(s) 1-3, 6, 8-12, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benarous (US 2017/0047728) in view of Keum (US 10, 328, 970).

Regarding claim 1, Benarous teaches:
 A fault-tolerant rotating electromechanical actuator (multi-channel motor drive system for a pm motor that minimizes drag torque when a faulty lame is deactivated [0011]), comprising:
 a permanent magnet synchronous motor comprising ([0005]: Fig. 2 permanent magnet motor) first and second windings on a stator (Fig. 2 shows dual winding of the motor), each of the first and second windings comprising three phases (each winding has 3 phases);
 first and second voltage source inverters configured to provide output signals independently of each other, the first voltage source inverter being configured to provide a first set of output signals to drive the three phases of the first winding, the second voltage source inverter being configured to provide a second set of output signals to drive the three phases of the second winding (Fig. 2 shows the first and second inverter providing output signals to each set of winding), the three phases of the first windings being driven simultaneously with the three phases of the second winding ([0006]: active/active configuration); and 
control electronics configured to monitor signals associated with the three phases of the first and second windings ([0011]: controller), the control electronics configured to detect a first fault condition first set of winding ([0006]: if a failure occurs within the motor, thus a first fault condition within set of first winding), the control electronics configured to command the first voltage source inverter to drive rest of first set of winding ([0006]: then the remaining healthy channels need to maintain the functionality of the system;) and to command the second voltage source inverter to drive the three phases of the second winding simultaneously with the first voltage source inverter driving only the second and third phases of the first winding ([0006]-[0007]: if a failure occurs within the motor, then the remaining healthy channels need to maintain the functionality of the system;[0006]: active/active configuration; [0009]).  
	Benarous doesn’t explicitly teach:
detecting a first fault condition within a first phase of the first winding and the control electronics configured to command the first voltage source inverter to drive only second and third phases of the first winding.
However, Keum teaches in Fig. 4 step S430 whether the failure is in the first winding then output the maximum output value from normal winding.
Given the teaching of Keum, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Benarous with  the failure within a first phase of the first winding in order to specifically identify the abnormality. 

Regarding claim 2, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to control speed of the motor ([0011]: means for determining speed of the motor) and/or rotor angular position of the motor based on at least one of current, voltage, and fault feedback signals output by the first and second voltage source inverters ([0011]: provide current to the pm motor), the control electronics implementing interactive control loops ([0011]: two inverters inputting ac voltages to the motor depending on the health status of one another, thus interactive) for monitoring and adjusting the output signals for driving non- 34563-8038.US00/145924630.1-30- 151208341.1Client Ref. No. IDF-04faulted phases of the first and second windings based on current, flux-weakening, the speed of the motor, and the position of the motor ([0013]: when one lane is deactivated the other lane will be switched ON to drive the motor; the system will continue to operate where current will be increased in the remaining healthy channels to overcome drag by faulty switch).  

Regarding claim 3, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to implement interactive control loops ([0009]: if one of the channels/lanes/phases fails, the channel(s) taking over as the driving channel(s) can compensate for this drag torque; thus Benarous teaches implementation of interactive control loops between the channels, the inverters)  for monitoring and adjusting the output signals to drive non-faulted phases of the first and second windings, the interactive control loops including two closed current loops for each of the first and second windings ([0009]; designing the channels that if one fails the other can compensate for associated power loss; and also detection of failure and based on this detection of failure adjust the system increase torque of the other channels; thus it’s closed loop and the control loop of the first inverter and the second inverter work together to cure the failure of the one phase; [0011]).  

Regarding claim 6, Benarous teaches:
The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to implement interactive control loops for monitoring and adjusting the output signals to drive non-faulted phases of the first and second windings ([0007]-[0009]), the interactive control loops including a flux weakening loop ([0011]-[0013]: based on the motor speed determining the threshold the controller configured to deactivate the faulty lane/phase and work with the other healthy phase ; thus loops include a field weakening loop) configured to determine reference currents based on at least a speed command signal ([0013]: if the motor speed is below a given speed/command signal, current will be increased in the remaining healthy channel), a commanded value of overall motor torque, and stator commanded voltages ([0013]: the current is increased based on speed of the rotor; torque and voltages are directly proportional to current; thus reference current based on torque and stator voltage) .  

Regarding claim 8, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to, in response to the failed phase being turned off ([0006]: when a failure occurs in one of the lanes/phases, thus the failed lane is the first winding, which the controller deactivates that lane), adjust the first and second sets of output signals to redistribute torque and current requirements ([0006]: based on the detection of failure, the system used the rest of the healthy channels, thus by adjusting the first and second sets of output signals from the remaining healthy channel to efficiently provide current and torque that is needed to drive the motor) between the second and third phases of the first winding and the three phases of the second winding to maintain speed and/or position of the motor ([0006]-[0007], [0009]; these paragraphs state the active-active control of the inverters where these two sets are operated together, simultaneously and when one of the switches is faulty leading to one phase faulty, the other healthy channels from the first inverter and the second inverter operate accordingly to maintain the speed of the motor [0013]) . 
Benarous doesn’t explicitly teach:
detecting a first fault condition within a first phase of the first winding and the control electronics configured to command the first voltage source inverter to drive only second and third phases of the first winding.
However, Keum teaches in Fig. 4 step S430 whether the failure is in the first winding then output the maximum output value from normal winding.
Given the teaching of Keum, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Benarous with  the failure within a first phase of the first winding in order to specifically identify the abnormality. 

Regarding claim 9, Benarous teaches:
The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to detect a second fault condition within one of the three phases of the second winding, and wherein the control electronics are further configured to, in response to the faulted phase in the second winding having a different phase than the first phase of the first winding, command the second voltage source inverter to drive only the two phases of the second winding that do not have a fault condition ([0006]-[0007], [0013]; these paragraphs state that the system may be used in active/standby configuration. The system is a system that keeps monitoring for fault; therefore, a second fault will be detected once the first fault is overcome as the system keeps running. The control unit orders the different switches when in need when there’s abnormality).

Regarding claim 10, Benarous teaches:
The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to, in response to detecting the first fault condition, adjust at least one of a voltage level and a current level driving the second and third phases of the first winding ([0013]: currents will be increased in the remaining healthy channels to overcome drag produced by the faulty lane; thus the controller adjusts the current in the remaining channel, second and third phases of the first winding) and the three phases of the second winding ([0013]:the current is increased based on speed of the rotor; torque and voltages are directly proportional to current; thus voltage level adjusted based on detected a fault).  

Regarding claim 11, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the first fault condition is determined based on detecting A) a zero phase current associated with the first winding  or B) a zero voltage between the first winding and at least one of the second and third windings (([0013]: inverter switch shorted due to a failure; this lane will be deactivated; thus zero voltage between the first and one of the second and third windings).  

Regarding claim 12, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the three phases of the first winding are electrically displaced with respect to each other (Fig. 2: three phases of the first winding electrically displaced with respect to each other).  

Regarding claim 15, Benarous teaches:
 	The fault-tolerant rotating electromechanical actuator of claim 1, wherein the first and second voltage source inverters include at least one current sensor associated with each of the three phases of the first and second windings (Fig. 1 shows current sensors for each windings and Fig. 2 shows current feedback).  

Regarding claim 17, Benarous teaches:
 A method for controlling a rotating electromechanical actuator with two three-phase stator windings (Fig. 2 shows dual winding of the motor), comprising: 
simultaneously driving three phases of each of first and second windings of a motor using output signals of at least one voltage source inverter (Fig. 2 shows at least one inverter to drive the two three-phase windings and [0006]: active-standby configuration); 
detecting a fault within a phase ([0006]: if a failure occurs within the motor); 
driving only non-faulted phases of first windings and the three phases of the second winding using the output signals of the at least one voltage source invertor ([0007]: then the remaining healthy channels need to maintain the functionality of the system); and 
34563-8038.US00/145924630.1-33- 151208341.1Client Ref. No. IDF-04 adjusting the output signals of the at least one voltage source invertor to the second and third phases of the first winding and the three phases of the second winding based on interactive control loops ([0013]: to continue operation and maintain speed of the motor, increase current in the remaining healthy channels; these healthy channels are the second and third phases of the first winding and the three phases of the second winding; there’s interactive control because if one of the channels of one inverter fails the controller increases the currents on the other inverters phases as well; thus interactive control loop).  
Benarous doesn’t explicitly teach:
detecting a first fault condition within a first phase of the first winding and the control electronics configured to command the first voltage source inverter to drive only second and third phases of the first winding.
However, Keum teaches in Fig. 4 step S430 whether the failure is in the first winding then output the maximum output value from normal winding.
Given the teaching of Keum, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Benarous with  the failure within a first phase of the first winding in order to specifically identify the abnormality. 

Regarding claim 18, Benarous teaches:
The method of claim 17, wherein the interactive control loops monitor and adjust the output signals based on at least current levels ([0013]: increase current), voltage levels (voltage directly proportional to current), speed of the motor ([0013]: based on predetermined speed) and rotor angular position of the motor (Fig. 1 shows position feedback of motor).  

Regarding claim 19, Benarous teaches:
The method of claim 17, further comprising: detecting a second fault condition within a second phase of the first winding ([0013]: if there’s a failure in one of the phases; now this is considered as a second fault within a second phase of the first winding; the system is closed loop thus will keep looking for other faults every now and then); and driving only the three phases of the second winding ([0006]-[0007], [0013]; these paragraphs state that the system may be used in active/standby configuration. The system is a system that keeps monitoring for fault; therefore, a second fault will be detected once the first fault is overcome as the system keeps running. The control unit orders the different switches when in need when there’s abnormality).  

Regarding claim 20, Benarous teaches:
The method of claim 17, wherein the detecting the fault further comprises comparing at least one of current and voltage signals generated by the at least one voltage source inverter to drive the three phases of the first and second windings to predefined levels and/or ranges ([0013]: predefined speed and fig. 1 shows current feedback input in the control to be compared).

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benarous(US 2017/0047728) in view of Keum (US 10, 328, 970) further in view of Furukawa (US 10,205,416).

Regarding claim 4, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the control electronics are further configured to implement interactive control loops for monitoring and adjusting the output signals to drive non-faulted phases of the first and second windings, the interactive control loops including a current loop configured to provide input to at least a flux weakening loop ([0009]-[00111]).
None of Benarous nor Keum explicitly teach the current loop further receiving reference currents, in the form of reference sums and differences, from the flux-weakening loop. 
 However, Furukawa teaches current loop in col. 10 line 13 – col. 11 line 36 and Figs. 1-4 further receiving reference currents, target current value (col. 10 line 27), in the form or reference sums and differences (col. 10 ll. 28-30), from the flux-weakening loop (Figs. 1-4).
Given the teaching of Furukawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motor drive of Benarous with the current loop further receiving reference currents in the form of reference sums and differences, from the flux-weakening loop in order to control the output control amount of the controller to the motor stators. 

Regarding claim 16, Benarous teaches:
The fault-tolerant rotating electromechanical actuator of claim 1, with control electronics ([0010]: controller).
None of Benarous nor Keum explicitly teach:
wherein the control electronics further comprise first and second real-time controllers, wherein the first real-time controller is configured to control the first and second voltage source inverters, wherein the second real-time controller is configured to control the first and second voltage source inverters, in response to a fault being experienced by the first real-time controller.  
However, Furukawa teaches MPU 1 AND MPU2 for controlling first and second inverters in response to a fault being experienced by one of the MPUs (col. 10 l. 41-55).
Given the teaching of Furukawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Benarous with first and second real-time controllers, to control the first and second inverters in order to efficiently control each inverters. 

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benarous (US 2017/0047728) in view of Keum (US 10, 328, 970)  in view of Furukawa (US 10,205,416) further in view of Wu (CN 104160612). 

Regarding claim 5, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, wherein the motor includes a rotor and a means for determining the speed of the motor (Abstract and [0008]), wherein the control electronics are further configured to implement interactive control loops for monitoring and adjusting the output signals to drive non-faulted phases of the first and second windings (Abstract: the two inverters working together in case of abnormality, [0007]-[0009]), and wherein the interactive control loops include a position loop configured to receive position information about the rotor from the rotation sensor (Abstract: means for determining the speed and whether the rotor speed exceeds a predetermined threshold [0008]).  
None of Benarous nor Keum, nor Furukawa explicitly teach a brushless resolver.
However, Wu teaches a sensor 115 including a brushless resolver for the motor 117 that is connected to the inverter switching circuit 188.
Given the teaching of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the means for determining the speed with a brushless resolver in order to have high accurate feedback of position, speed sensing and pole detection of the motor. 

Regarding claim 7, Benarous teaches:
 	The fault-tolerant rotating electromechanical actuator of claim 1, wherein the motor includes a rotor and a means for determining the speed of the motor (Abstract and [0007]), wherein the control electronics are further configured to implement interactive control loops for monitoring and adjusting the output signals to drive non-faulted phases of the first and second windings (Abstract: the two inverters working together in case of abnormality, [0006]-[0008]), the interactive control loops including a position loop and a speed loop, the position loop configured to output a speed control signal to the speed loop based on at least a position command and received position information about the rotor from the rotation sensor (Abstract: means for determining the speed and whether the rotor speed exceeds a predetermined threshold [0007]).   
None of Benarous, nor Keum nor Furukawa explicitly teach a brushless resolver.
However, Wu teaches a sensor 115 including a brushless resolver for the motor 117 that is connected to the inverter switching circuit 188.
Given the teaching of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the means for determining the speed with a brushless resolver in order to have high accurate feedback of position, speed sensing and pole detection of the motor. 
 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benarous (US 2017/0047728) in view of Keum (US 10, 328, 970)  in view of Furukawa (US 10,205,416) further in view of Neet (US 2006/0250042). 

Regarding claim 13, None of Benarous, none Keum nor Furukawa explicitly teach:
 	wherein each of the first and second windings have 120 electrical degrees displacement between the three phases, and the first and second windings are displaced by 30 electrical degrees.  
	However, Neet teaches in para 0042, Figs. 1, 2, 9 the first wye winding 500 including three phases 505 wherein one lead of each phase 505 is connected together such that each phase 505 is connected together such that each phase 525 is shifted 120 electrical degrees from another phase 525. The connection results in the first wye winding 500 being shifted 30 electrical degrees from the second wye winding 520.
	Given the teaching of Neet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second windings of Benourous have 120 electrical degrees displacement between the three phases, and the first and second windings displaced by 30 electrical degrees in order to generates a lower electromagnetic force and therefore magnetic flux in the stator (see Neet [0043]). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benarous (US 2017/0047728).
Regarding claim 14, Benarous teaches:
 The fault-tolerant rotating electromechanical actuator of claim 1, further comprising an energy storage device configured to provide voltage (Fig. 1 shows a capacitor as energy storage device) at a voltage level to at least the first and second voltage source inverters.  
Benarous doesn’t explicitly teach providing voltage at a voltage level approximately equal to or less than 50 volts. 
However, it would have an obvious matter of design choice to provide voltage at a voltage level approximately equal to or less than 50 volts. 
Given this design choice, it would have been obvious to a person of ordinary skill in the art to provide the capacitor configured to provide voltage at a voltage level approximately equal to or less than 50 volts in order to generate lower magnetic flux in the stator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
9/27/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846